DETAILED ACTION
This final office action is responsive to application 16/690,686 with applicant’s amendment as submitted on 29 July 2022.
Claim status is pending for claims 1-7, 11-14 and 16-20; amended claims are 1, 11, 16 and 20; claims 21-24 are newly presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner thanks applicant and representative for interview discussion 7/29/22 addressing subject matter in consideration of §101 and §103. Proposed changes to the claim have been brought in and the condition of claim is substantively improved.
The rejection of claims 11-15 under 35 U.S.C. 101 as being directed to non-statutory subject matter is hereby withdrawn as necessitated by applicant’s amendment further clarifying the computer program product as non-transitory. 
The rejection of claims 1-20 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more is hereby withdrawn as necessitated by applicant’s amendments. Particularly, the final limitation with nearest neighbor is considered to rise above the mental process thereby passing muster of eligibility analysis at step 2A prong one.
The rejection of claims 1-20 under 35 U.S.C. 103 obviousness is given updated search and consideration in light of applicant’s amendments and remarks. Additional art is identified as Bryant. Remarks 7/29/22 address Feng’s disclosure of nearest neighbor in relation to the amendment clarifying to distinguish the amendment that Feng fails to provide the specific active step of “identifying, using one or more of a nearest neighbors classifier and a nearest neighbor regressor, one or more data points from the at least one training dataset which are within a predetermined proximity to at least a portion of the data points in the mappings with one or more modified class designations”. Thus, emphasis is given to active step of identifying in claim construction which is more clearly elicited by Bryant. A detailed rejection is provided below.

Allowable Subject Matter
New claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, art is not readily identified for the limitation requiring normalized correlation coefficient between protected attributes and correlated attributes and in combination with the other limitations of the claim. In this regard, the closest art is of record as Berk or Jia and Agarwal (see art noted in conclusion) each of whom disclose normalization in general but do not provide for the requisite combination of elements exactly as claimed and properly motivated. Accordingly, claims 21-24 are objected to as allowable if rewritten in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Bellamy et al., “AI Fairness 360: An Extensible Toolkit for Detecting, Understanding, and Mitigating Unwanted Algorithmic Bias” hereinafter Bellamy (arXiv: 1810.01943v1) as evidenced by Lahoti et al., “iFair: Learning Individually Fair Data Representations for Algorithmic Decision Making” hereinafter Lahoti (arXiv: 1806.01059v2), in view of 
Berk et al., “A Convex Framework for Fair Regression” hereinafter Berk (arXiv: 1706.02409v1), in view of 
Yurochkin et al., “Learning Fair Predictors with Sensitive Subspace Robustness” hereinafter Yurochkin (arXiv: 1907.00020v1), in view of 
Bryant et al., “Analysis Bias in Sensitive Personal Information Used to Train Financial Models” hereinafter Bryant (arXiv: 1911.03623v1).
With respect to claim 1, Bellamy teaches: 
A computer-implemented method {Bellamy discloses AI fairness/bias methods, techniques are described as a web service [P.10 Sect11.2] and illustrated GUI [P.20, Last Page] Fig 13} comprising: 
obtaining, as input, (i) a first dataset on which a model was trained, wherein the first dataset contains one or more protected attributes {Bellamy terminology [P.2 Sect.2] “protected attributes” further detailed by code as inquiry into training data [P.14 SectB.1] The code is clearly akin to code of the instant application Fig 2}, and (ii) a second dataset on which the model was trained, wherein the one or more protected attributes have been removed from the second dataset {Instant Specification [0002] “existing data management approaches include training a model to remove protected attributes” is applicant admission that removing protected attributes is known. Arts describe the functionality as insufficient for bias because proxy features may be used for the removed data. Further, Bellamy discloses pre-processing and cleaning/filtering data which suggests removing protected attributes to yield second dataset [P.4-5 Sect.5] Fig 1. A supplemental example of removing protected attributes is masking, see Lahoti “iFair: Learning Individual Fair Data Representations for Algorithmic Decision Making” at Fig 1 [P.3, 8 Sect.B]}; 
outputting, to at least one user, identifying information pertaining to the one or more instances of bias {Bellamy [P.20, Last Page] Fig 20 UI user interface is output, specifies “Bias against unprivileged group was reduced to acceptable levels”}; 
wherein the method is carried out by at least one computing device {Bellamy [P.20, Last Page] Fig 20 “web interactive experience” conveys generic computing environment understood by skilled artisan to execute the code [P.13-15]}.
However, Bellamy does not expressly disclose “identifying…correlated therewith” which is read in light of the specification as cross-validation (similar to claim 20).
Berk teaches: 
identifying, for each of the one or more protected attributes in the first dataset, one or more attributes in the second dataset correlated therewith {Berk discloses [P.13 SectA.1] “Cross Validation” is identifying correlation, attribute data is training sample S, introduced [P.2 Sect.2] and [P.7] Table 1 details protected attribute i.e. gender/race using same dataset. Note Eqs. 1-3 and regression}; 
Berk is directed to regression modeling of fairness over Adult dataset thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use regression and cross-validation techniques of Berk in combination for the motivation of evaluating tradeoff between accuracy and fairness and such that regularization/normalization may be considered over a family of regressors over metrics for group and individual data (Berk [P.2 Contr]).
However, Bellamy and Berk does not detail the “mapping” introduced at Bellamy [P.14 ¶1]
Yurochkin teaches: 
determining bias among at least a portion of the identified correlated attributes {Yurochkin [P.11] Fig 2 bias evaluation, [P.4] Fig 1 fairness heatmap}, wherein said determining comprises: 
mapping at least two classes of data points associated with the correlated attributes in the second dataset to a set of values associated with the one or more protected attributes in the first dataset {Yurochkin [P.3-4] “unfair map… We call Tλ an unfair map because it reveals unfairness in the AI system by mapping samples in the audit data to comparable areas of the sample space that system performs poorly on. In other words, it reveals sensitive perturbations” unfairness is bias and the mapping of two classes are pairwise denoted in parentheses of Eq 2.4, hence [P.20 Last¶] “Our method reduces gaps for many pairs of classes”, [P.1 Last¶], Fig 1 illustrates data points/values, protected/sensitive attributes are throughout}; and 
identifying one or more instances of bias by observing a change to one or more of the values in the mappings in response to modifying one or more class designations among the data points in the mappings {Yurochkin [P.3-5] “Tλ …localizes the unfairness to certain areas of the sample space” localizing unfairness conveys identifying an instance of bias - λ of Tλ is parameter updated by repeat SGD e.g. Alg 1-3. Further, an instance/individual measurement is subject to loss function l e.g., lλc being c-transformed loss class. See Fig 2, [P.12 ¶1]}; and 
	Yurochkin is directed to bias modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the bias techniques of Yurochkin in combination for the motivation because it reveals unfairness and perturbs attributes which leads to robust solutions for AI systems with implicit bias (Yurochkin [P.4], [P.1 ¶1]).
	As a whole, the combination amounts to Bellamy’s AI360 framework where functionality is further detailed by Berk and Yurochkin with Yurochkin teaching key claimed subject matter regarding functionality of mapping.
	However, the above combination does not teach amendment wherein the nearest neighbor comprises identifying.
	and performing at least one validity analysis on the one or more identified instances of bias, wherein said performing the at least one validity analysis comprises training, using at least one training dataset related to the one or more identified instances of bias, and implementing one or more of a nearest neighbors classifier and a nearest neighbors regressor, wherein implementing the one or more of a nearest neighbors classifier and a nearest neighbors regressor comprises identifying, using the one or more of a nearest neighbors classifier and a nearest neighbors regressor, one or more data points from the at least one training dataset which are within a predetermined proximity to at least a portion of the data points in the mappings with one or more modified class designations associated with the one or more instances of bias {Bryant discloses [P.3-4 Sect.C] “identify and characterize the set of bias metrics… using the following metrics: *K-Nearest Neighbors Consistency… Equation 3, NkNN is the k-Nearest Neighbor function used to identify k-number (k=5, in our case) of instance around xi in attribute space. Ideally, those five neighbors should have the same label as xi” at Eq.3 with variable y being label class as classified and summed over sigma subscript x attribute bias data including sensitive/privileged and unprivileged information. The subtractive difference/distance of Eq.3 corresponds to a proximity, training dataset and cross-validation are described [P.3] and mapping is a label probability, illustrated e.g. Fig 4 correlation heatmap comparing bias and features. In addition, examiner notes the limitation’s use of ‘one or more’ does not require both};
	Bryant is directed to bias in machine learning models thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to identify bias using kNN per Bryant in combination because “Motivation… There is a need to develop novel ways to ensure data privacy that addresses the pitfalls of existing techniques… Maintaining a diverse set of third-party evaluators becomes critical” emphasis diversity in evaluation such as any of the metrics including kNN (Bryant [P.1-2 Sect.II]). Moreover, the functionality supports applying known techniques to known methods to yield predictable results which is supported by the arts provided which disclose the nearest neighbor functionality such as Lahoti [P.8 Sect.C] or Feng [P.6 RtCol] or Jia [P.14], each detailing kNN.

With respect to claim 2, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 1, wherein 
	said identifying the one or more correlated attributes in the second dataset comprises cross-validating at least one linear model in connection with at least a portion of the attributes in the second data set and the one or more protected attributes in the first dataset {Berk [P.13 SectA.1] “Cross-Validation” detailed using linear regression model for dataset Adult introduced [P.7] Table 1 specifying protected attributes. The regressors w, used in CV subroutine, are optimized for distribution of data to comprise individual and group measures [P.2-4 Sect.2]}.

With respect to claim 3, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 2, wherein 
	the at least one linear model comprises a logistic regression {Berk discloses [P.1 Sect.1 ¶1] “fairness in (linear and logistic) regression” detailed [P.2-4 Sect.2] regression being logit/logistic}.

With respect to claim 4, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 2, wherein 
	the at least one linear model comprises a linear regression {Berk discloses [P.1 Sect.1 ¶1] “fairness in (linear and logistic) regression” detailed [P.2-4 Sect.2] regression being linear}.

With respect to claim 5, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 1, wherein 
	said identifying the one or more correlated attributes in the second dataset comprises filtering normalized weights corresponding to attributes in the first dataset which are greater than a predetermined threshold {Berk [P.9] Eq. denoting ‘ ≤ ’ is threshold, weights are ‘ w ’ and ‘ w* ’ with function fP representing distribution p of dataset. Normalization is noted throughout same section [P.9], see also regularization [P.3 ¶1]. Filtering is the minimization of same equation [P.9], see per [P.6 Last¶] “protected attribute is race, and the data was filtered”}.

With respect to claim 6, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 1, wherein 
	the at least two classes of data points comprise a majority class and a minority class, distinguished in accordance with a predetermined threshold value {Yurochkin  discloses [P.22 ¶1] “class imbalance” understood as addressing majority/minority imbalance of class, and employs batchwise sampling for training of data distributions. Majority/minority groups and group membership are expressly recited per Fig 1 [P.4] and threshold is interpreted as a tolerance parameter evaluating the data distribution which is resolved by Wasserstein distance [P.2 ¶2]}.

With respect to claim 7, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 1, wherein 
	the one or more instances of bias are represented by one or more data points in at least one of the first dataset and the second dataset {Yurochkin [P.4] Fig 1 illustrates unfairness/bias data points plotted over axis specifying values and dataset comprises ‘Adult’ [P.13 ¶1] see example of income $50k consistent with instant application Fig 2}.

With respect to claim 11, the rejection of claim 1 is incorporated. The scope differing as a computer program product comprising computer readable storage medium with executable instructions to perform the limitations of claim 1. Bellamy discloses code [P.13-15] for execution as an interactive web application and toolkit [P.8, 10, 20] thus fairly conveying computer execution environment and software embodiments. The remainder of the claim is rejected for the same rationale as claim 1.

Claim 12 is rejected for the same rationale as claim 2.
Claim 13 is rejected for the same rationale as claims 3-4.
Claim 14 is rejected for the same rationale as claim 5.

With respect to claim 16, the rejection of claim 1 is incorporated. The scope differing as a system comprising memory and processor to perform the limitations of claim 1. Bellamy discloses interactive web application and toolkit [P.8, 10, 20]  with code [P.13-15] thus fairly suggesting computer embodiments and requisite hardware as understood by the skilled artisan. The remainder of the claim is rejected for the same rationale as claim 1.

Claim 17 is rejected for the same rationale as claim 2.
Claim 18 is rejected for the same rationale as claims 3-4.
Claim 19 is rejected for the same rationale as claim 5.

With respect to claim 20, the rejection of claim 1 is incorporated. Both claims are method, the scope differs with regard to the limitations noted below. Particularly, the limitation of identifying is specified as cross-validation and with regression, no change in relied upon art is required from claim 1. Remainder of the claim is rejected for the same rationale as claim 1.
P201905774US01identifying, for each of the one or more protected attributes, one or more attributes in the second dataset correlated therewith by cross-validating {Berk [P.13 SectA.1] “Cross Validation” is identifying correlation, attribute data is training sample S, introduced [P.2 Sect.2] and [P.7] Table 1 details protected attribute i.e. gender/race using same dataset}, in connection with at least a portion of the attributes in the second data set and the one or more protected attributes in the first dataset, a logistic regression model for one or more categorical features and a linear regression model for one or more numerical features {Berk discloses [P.1 Sect.1 ¶1] “fairness in (linear and logistic) regression” detailed [P.2-4 Sect.2] regression linear and logit/logistic. Dataset includes ‘Adult’ which is known to comprise protected attributes Table 1 [P.7]. The categorical and numerical features are considered a hybrid which combines individual fairness and group fairness using Eq. 3 decomposes into Eqs. 1-2}; 
carrying out one or more automated actions in connection with the one or more instances of bias {Bellamy [P.20 Last Page] UI interface is automated action to display bias. Additionally, [P.15] discloses “action” of re-weighing with statistical parity difference}; 




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jia et al., “Efficient Task-Specific Data Valuation for Nearest Neighbor Algorithms” arXiv: 1908.08619v3 see [P.14] Eqs.26-27 for “weighted kNN classification and regression” and uses distance based l2 norm [P.12]. 
Agarwal et al., “Fair Regression: Quantitative Definitions and Reduction-Based Algorithms” arXiv:1905.12843v1 discloses least squares approach with l∞ norm [P.3 Sect2.2].
Lohia et al., “Bias Mitigation Post-Processing for Individual and Group Bias” arXiv:1812.06135v1 disclosure of instant application inventor.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124